
	
		I
		111th CONGRESS
		2d Session
		H. R. 5664
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Ellsworth (for
			 himself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to permit certain individuals losing their COBRA continuation coverage
		  to have access to the high-risk health insurance pool program established under
		  such title.
	
	
		1.Short titleThis Act may be cited as the
			 High-Risk Pool Fairness Act.
		2.Expanding access
			 to high-risk health insurance pool program to certain individuals losing their
			 COBRA continuation coverageSection 1101(d)(2) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) is amended—
			(1)by striking
			 (2)
			 has and inserting
			 (2)(A)
			 has;
			(2)by striking at the
			 end of subparagraph (A), as designated by paragraph (1) of this section,
			 and and inserting or; and
			(3)by adding at the
			 end the following new subparagraphs:
				
					(B)is
				a qualified beneficiary for purposes of COBRA continuation coverage (as defined
				in subparagraph (B) of section 3001(a)(10)(B) of division B of the American
				Recovery and Reinvestment Act of 2009 (Public Law 111–5)) who has elected such
				coverage and with respect to whom the date of the expiration of the maximum
				period of such coverage required under the applicable COBRA continuation
				coverage provision (as defined in subparagraph (C) of such section)—
						(i)occurred during the 6-month period
				prior to the date on which such individual is applying for coverage through the
				high risk pool; or
						(ii)will occur during the 30-day
				period following the date described in clause (i); and
						.
			
